DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

Drawings
The Applicant amended claims 1, 7 and 14 to overcome drawing objection submitted on 1/04/2021, and the objection has been withdrawn.  

Response to Amendment
The amendment filed on 3/24/2021 has been entered. The Applicant has amended the independent claims 1, 7 and 14, cancelled claim 8 and added new claim 21. Claims 1-7 and 9-21 are pending. 


Response to Arguments
Applicant’s arguments filed on 3/24/2021 with respect to the rejection of independent claims 1, 7 and 14 are based on new amendments. The Applicant's arguments have been fully considered but they are not persuasive for the independent claim 14. Further search revealed new references which teaches the amended limitations of independent claim 14. A new ground of rejection has been made and applicant's argument with respect to claim 14 is moot in view of the new ground of rejection necessitated by the amendments. The Applicant’s arguments with respect to the amended independent claims 1 and 7 are persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding amended claim 14: Claim limitation “means for attaching the first end” and “means for attaching the second end” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “attaching" without reciting sufficient structure 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the “means for attaching the first end” corresponds to a ring and shaft shown in Fig. 4, the “means for attaching the second end " appears to correspond to an opening 407 of Fig. 4. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lorbeer et al. (US 2016/0109357), in view of Schenk et al. (US 2005/0249725), and further in view of Brinkman et al. (US 2018/0164569).

Regarding claim 14, Lorbeer teaches a stage apparatus for supporting a body tissue sample (referring to US 2016/0109357), comprising: 
an elongated base mount (holder 43 [0118], see annotated Fig. 4 below) having a longitudinal body extending between a first end and a second end (Fig. 4 shows 43 extending between a first end and a second end); 

    PNG
    media_image1.png
    496
    648
    media_image1.png
    Greyscale

means for attaching the first end of the elongated base mount to a microscope (Fig.4 above shows 43 is inside of a housing 12 and objective lens 7); 
a tissue mount having a longitudinally extending elongated mount stem (Fig. 2, mount stem, shaft 2, [0133]) and a tissue well (bath 3, [0133]), the longitudinally extending elongated mount stem extending away from an exterior surface of the tissue well (figure 4 shows bath 3 extending away from an exterior surface of the tissue well), the longitudinally extending elongated mount stem being sized and shaped smaller than the tissue well (figure shows stem 2 being sized and shaped smaller than the tissue well), and the tissue well being of sufficient size and shape to store the body tissue sample (figure shows a sample 1, which is fastened to the shaft 2, [0133]); and 

Lorbeer teaches a sample, but doesn’t explicitly teach a tissue and a tissue well having a rectangular cross section.
Lorbeer and schenk are related as using samples for microscopic analysis.
Schenk teaches microscopic analysis of tissue sample (visible by microscopic analysis of sections of brain tissue, [0002], a tissue sample from a brain, [0169]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the sample as Lorbeer teaches a sample of body tissue as taught by Schenk for the predictable result of analysis of a tissue sample from a patient for the diagnosis.
Lorbeer and Brinkman are related as examining samples using microscopes. 
Brinkman teaches tissue well having a rectangular cross section (Fig. 11 shows a rectangular cross section).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the tissue well cross section of Lorbeer to include a rectangular cross section tissue well as taught by Brinkman for the predictable result of 
Regarding claim 15, the stage apparatus of claim 14 is rejected (see above).
Lorbeer in view of Schenk and Brinkman teaches the stage apparatus according to claim 14.
Schenk further teaches the body tissue sample comprises brain tissue (extracellular amyloid deposits at the center which are visible by microscopic analysis of sections of brain tissue, [0002] and “a tissue sample from a brain of a patient... on a microscope slide to facilitate microscopic monitoring”, [0169]). 
Regarding claim 16, the stage apparatus of claim 14 is rejected (see above).
Lorbeer in view of Schenk and Brinkman teaches the stage apparatus according to claim 14.
Brinkman further teaches the tissue well comprises an elongated opening that is defined by a plurality of side walls (Fig. 11 shows element 5 has plurality of side walls).
Regarding claim 18, the stage apparatus of claim 14 is rejected (see above).
Lorbeer in view of Schenk and Brinkman teaches the stage apparatus according to claim 14.
Lorbeer teaches a sample well and sample (sample 1 in the well, see annotated Fig. 4).
Schenk teaches the body tissue sample (extracellular amyloid deposits at the center which are visible by microscopic analysis of sections of brain tissue, [0002] and “a tissue sample from a brain of a patient... on a microscope slide to facilitate microscopic monitoring”, [0169]). 
Regarding claim 19, the stage apparatus of claim 14 is rejected (see above).
Lorbeer in view of Schenk and Brinkman teaches the stage apparatus according to claim 14.
Brinkman further teaches the tissue mount comprises a rectangular cross section (Fig. 11 shows tissue mount comprises a rectangular cross section).  
Regarding claim 20, the stage apparatus of claim 14 is rejected (see above).
Lorbeer in view of Schenk and Brinkman teaches the stage apparatus according to claim 14.
Lorbeer further teaches the tissue mount is disposable (“the bath and the shaft are moved can be configured in such a way that the movable shaft can be removed together with the bath for a simple change of the sample”, [0025]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lorbeer et al. in view of Schenk et al. and Brinkman et al. as applied to claim 14, and further in view of Nishiyama et al. (US 8,030,622).

Regarding claim 17, the stage apparatus of claim 14 is rejected (see above).
Lorbeer in view of Schenk and Brinkman teaches the stage apparatus according to claim 14.
Lorbeer in view of Schenk and Brinkman do not explicitly teach a cylindrical shaped opening that is defined by a circular internal side wall of the tissue mount.  
Lorbeer and Nishiyama are related to observing tissue for microscopic analysis.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the tissue well opening of Lorbeer in view of Brinkman, a circular internal side wall of the tissue mount, as taught by Nishiyama for the predictable result of getting better result for having uniform distance of the sample from all sides, when using a circular shape sample.

Reasons for Allowance
Claims 1-7, 9-13 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 7 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an apparatus, comprising: a microscope; and a tissue stage configured for placement within the microscope, the tissue stage comprising: an elongated base mount having a longitudinal body extending between a first end and a second end, the second end having an opening extending inwardly into the longitudinal body; and a tissue mount comprising a tissue well structure, the tissue well structure being sized and shaped for storing a body tissue sample, the elongated mount stem being inserted in and removably coupled to the opening of the second end of the elongated base mount such that the opening of the the first end of the elongated base mount configured to be detachably attached to the microscope, an elongated mount stem extending perpendicularly away from a sidewall of the tissue well structure, the elongated mount stem having a rectangular cross section, the elongated mount stem being sized and shaped smaller than the tissue well structure, the sidewall of the tissue well structure extending perpendicularly and outwardly from the second end of the elongated based mount” (claim 1) and, “the second end having an opening extending inwardly into the longitudinal body, an elongated mount stem extending longitudinally and perpendicularly away from an exterior surface of the tissue well structure, the elongated mount stem having a rectangular cross section, the elongated mount stem being sized and shaped smaller than the tissue well structure, the tissue well structure extending perpendicularly and outwardly from the second end of the elongated base mount”, (claim 7); in combination of the other limitations of the claims 1 and 7.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872